DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the amendments and remarks filed on 20 January 2021.

Response to Amendment
Claim 4 has been canceled. Claims 1-2, 5, and 19-21 have been amended. Claims 1-2, 5, 7-8, 11-12, 15 and 17-25 are pending.
In response to the amendments to the claims and the amendments submitted herein, the objections to the claims that were presented in the previous action (Non-Final Rejection filed on 27 October 2020) are withdrawn, as are the rejections under 35 USC 112(b).

Election/Restrictions
This application is in condition for allowance except for the presence of claims 22-25 directed to an invention that was non-elected without traverse.  See the Non-Final Rejection filed on 27 October 2020. Accordingly, claims 22-25 have been cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4 March 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. However, the IDS misstates the name of the patentee for document A1. The IDS has been annotated to correct the patentee.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Kevin W. Weber on 24 February 2021.
The application has been amended as follows: 
Claim 1
Lines 4-8 (to correct formatting): “wherein at least a portion of the second region of the filtration media further comprises a densified region in which fibers in the filtration media that are proximate the first surface in the second region are more densely configured than the fibers proximate the first surface in the first region; and
an adhesive on at least a portion of the densified region.”
<<Cancel claim 15>>
Claim 17
Lines 2-4: “a third region proximate the first end of the media and opposite of the second end of the media; and
the adhesive on at least a portion of the third region of the filtration media;
Claim 20
Lines 2-3: “first surface of the air filter conforms to the opposing surface of the integrated rigid air filter and at least a portion of the first surface in the second region wraps around a side of the integrated rigid air”
<<Cancel claims 22-25>>







Allowable Subject Matter
Claims 1-2, 5, 7-8, 11-12, and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-2, 5, 7-8, 11-12, and 17-21. The concept of an air filter, comprising filtration media comprising a first surface comprising a first region proximate a first end of the media and a second region proximate a second end of the media; wherein at least a portion of the second region of the filtration media further comprises a densified region in which fibers in the filtration media that are proximate the first surface in the second region are more densely configured than the fibers proximate the first surface in the first region; and an adhesive on at least a portion of the densified region (claim 1) is considered to define patentable subject matter over the prior art.
The invention provides a cost-effective and easy-to-install air filtration articles into existing air conditioners that uses an adhesive strip with liner to be securely fastened to the filter, such that a user can remove the liner, apply the filter to the air conditioning unit, and not damage the filter in the process (p. 1, lines 14-20; p. 6, lines 11-12).
The closest prior art is regarded to be Fox et al. (CN203916329U), which discloses an air conditioning filter 100 (referencing Fig. 6, but incorporating the embodiment of Fig. 1; p. 3/4, Example 1), comprising a filter material layer 410 (p. 3/4, “As shown in Figures”) having an upper surface divided Fox does not teach or suggest that the mesh should be replaced by a densified region onto which tape or adhesive should be placed. Prior art Duffy et al. (US 6,419,729 B1) discloses filter assemblies with adhesive attachments (col. 3, lines 9-10) wherein an adhesive-rich region 56 comprises a releasable liner 60 to cause the adhesive to penetrate into the filter member 54 (Fig. 5b; col. 4, lines 10-14, 31-32; col. 10, lines 26-27), and wherein the adhesive-rich region 56 is adjacent a fiber-reinforced adhesive region 52 (col. 4, lines 12-13). However, the fiber-reinforced region is produced by allowing adhesive to penetrate the surface of the filter member (col. 10, lines 16-21), so it cannot be interpreted as a densified region in which fibers are more densely configured. Other prior art by Sharp Corporation (JPU 1987-062820) discloses a filter having a hardened part for receiving double-sided tape (p. 4) to overcome the problem of tape not adhering completely to a fluffy filter material (p. 2). However, the hardened part is formed by melting (p. 1, 3), which cannot be regarded as synonymous with densification since hardening does not necessarily entail densification. 
The above-cited prior arts, whether alone or in combination, provide no teaching or suggestion which would have led the skilled practitioner to arrive at the claimed configuration. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772                                                                                                                                                                                                        
/JONATHAN MILLER/Primary Examiner, Art Unit 1772